                          UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


 MELISSA EVANS,                                   )
                                                  )
                 Plaintiff,                       )
                                                  )
 v.                                               )
                                                  )     Civil Action No.: 15:19-cv-523
 NORTH CAROLINA DEPARTMENT OF                     )     Jury Trial Demanded
 PUBLIC SAFETY and DIVISION OF                    )
 ADULT CORRECTIONS AND JUVENILE                   )
 JUSTICE,                                         )
            Defendant.                            )
                                                  )

       NOW COMES PLAINTIFF, MELISSA EVANS, by and through undersigned counsel,

and complains against Defendants the NORTH CAROLINA DEPARTMENT OF PUBLIC

SAFETY (“DPS”) and the DIVISION OF ADULT CORRECTIONS AND JUVENILE JUSTICE

(“DAC”) (collectively “Defendants”), as follows:

                       INTRODUCTION AND NATURE OF THE CASE

       Plaintiff brings this action against Defendants seeking damages and attorneys’ fees

resulting from Defendants’ unlawful violation of the Equal Pay Act, 29 U.S.C. § 206(d), which is

a part of the Fair Labor Standards Act (“FLSA”).

                                JURISDICTION AND VENUE

       1.      This Court has original subject matter jurisdiction over this action pursuant to 29

U.S.C. § 206(d) of the FLSA and 28 U.S.C. § 1331, as the claim for relief asserted herein arises

under a federal statute.

       2.      This Court has personal jurisdiction over Defendants because they operate within

the State of North Carolina and within this District.




            Case 5:19-cv-00523-BO Document 1 Filed 11/18/19 Page 1 of 12
       3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to the claims occurred in this District.

                                             PARTIES

       4.      Plaintiff, Melissa Evans, is a citizen and resident of Columbus County, North

Carolina. At all relevant times, Ms. Evans was an employee of Defendants within the meaning of

29 U.S.C. § 203(e). She worked for Defendants at Columbus Correctional Institute (“Columbus

Correctional” or the “Facility”) from September 4, 1990 until her retirement on April 30, 2019.

       5.      Plaintiff has standing to bring this action pursuant to 29 U.S.C. § 216(b).

       6.      Defendant DPS is an agency of the State of North Carolina, established and

empowered by N.C. Gen. Stat. §§ 143B-600, et seq.

       7.      Defendant DAC is a departmental subsidiary of Defendant DPS, established and

empowered by N.C. Gen. Stat. §§ 143B-630, et seq.

       8.      Defendants are responsible for the care, custody and supervision of inmates who

are serving prison sentences following their convictions. In carrying out this responsibility,

Defendants maintain, staff and operate approximately fifty-six (56) correctional institutions across

the State of North Carolina, including Columbus Correctional where Plaintiff was employed for

nearly thirty (30) years.

       9.      At all relevant times, Defendants were public agencies and employers within the

meaning of 29 U.S.C. § 203(d).

       10.     The State of North Carolina and its public agencies have waived sovereign

immunity for the purpose of the FLSA. See N.C. Gen. Stat. § 143-300.35 (a)(1). Accordingly,

Defendants do not enjoy immunity for Plaintiff’s FLSA claims and therefore, may be sued under




                                                  2

            Case 5:19-cv-00523-BO Document 1 Filed 11/18/19 Page 2 of 12
the Act. See also, e.g. Blackmon v. Cohen, No. 1-17CV890, 2018 WL 2451246 (M.D.N.C. May

31, 2018).

       11.      At all relevant times, Defendants were an enterprise within the meaning of 29

U.S.C. § 203(r).

       12.      At all relevant times, Defendants were an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1)(c).

                                  FACTUAL ALLEGATIONS

       13.      Mrs. Evans was hired by the Defendants as a Correctional Officer at Columbus

Correctional on September 4, 1990. Columbus Correctional is a medium-security facility housing

up to 698 adult male inmates.

       14.      Mrs. Evans was promoted to Correctional Sergeant on May 1, 1994 and to

Correctional Lieutenant on May 1, 1995. Mrs. Evans was promoted to Correctional Captain on

January 4, 2004 at a salary of $34,727. She held her position as a Captain until her retirement on

April 30, 2019. Her salary at the time she retired (after working for Defendants for nearly 30 years)

was $51,333.

       15.      Jimmy Hilbourn, a white male, was hired as a Correctional Officer at Columbus

Correctional on September 3, 1991. He was subsequently promoted to Correctional Sergeant on

January 1, 1995 and Correctional Lieutenant on December 1, 2007.

       16.      Mr. Hilbourn was promoted to Correctional Captain on March 5, 2012 with a salary

of $42,952. Though Mrs. Evans had been a Correctional Captain for over eight (8) years, her salary

in March 2012 was $41,237. Mr. Hilbourn’s salary remained greater than Mrs. Evans’ salary for

the next seven (7) years, until she retired from Defendants’ employ.




                                                 3

             Case 5:19-cv-00523-BO Document 1 Filed 11/18/19 Page 3 of 12
       17.     Each of Mr. Hilbourn’s promotions occurred after Mrs. Evans was promoted to

same position. At the time of Mrs. Evans’ retirement, Mr. Hilbourn’s salary was $53,375, while

her salary was $51,333.

       18.     At all relevant times, Michael Duncan, a white male, was also employed by

Defendants at Columbus Correctional. He was hired on September 3, 1991 as a Correctional

Officer. He was subsequently promoted to Correctional Sergeant on November 1, 2004 and to

Correctional Lieutenant on May 14, 2012.

       19.     On January 1, 2016, the North Carolina Office of State Human Resources

(“OSHR”) implemented a new employee classification system as part of the Statewide

Compensation System Project. As part of the Project, new classification titles and pay plan/grades

were established.

       20.     Pursuant to the new policy, Mrs. Evans was classified as a Correctional Captain I

on January 1, 2016. She was relocated up to a Correctional Captain II on September 1, 2016. Ms.

Evans did not receive a pay increase when she was reclassified as a Correctional Captain II.

       21.     Mr. Hilbourn was also classified as a Correctional Captain I on January 1, 2016 and

then relocated up to Correctional Captain II on September 1, 2016. Mr. Hilbourn’s salary was

greater than Mrs. Evans salary when they were reclassified as Correctional Captain IIs, yet he still

received a pay increase of $1,408.

       22.     Pursuant to the new policy, Mr. Duncan was classified as a Correctional Lieutenant

I on January 1, 2016 and relocated up to a Correctional Lieutenant II on September 1, 2016.

Persons classified as a Correctional Lieutenant II typically reported to Correctional Captain IIs.

       23.     On September 1, 2016 (after working as a Correctional Lieutenant for

approximately four (4) years and recently reclassified as a Correctional Lieutenant II), Mr.



                                                 4

          Case 5:19-cv-00523-BO Document 1 Filed 11/18/19 Page 4 of 12
Duncan’s salary was $45,574.       On the same date, Mrs. Evans salary (after working as a

Correctional Captain for over twelve (12) years and recently reclassified as a Correctional Captain

II) was $45,461.    Though Mr. Duncan was a lower classified employee and reported to

Correctional Captain II, his salary was greater than Mrs. Evans.

       24.     Mr. Duncan was promoted directly to Correctional Captain II (the position held by

Mrs. Evans since September 1, 2016, though prior to the implementation of the classification

system, she had been a Correctional Captain since 2004) on July 24, 2017 at a salary of $51,231.

At the time Mr. Duncan was promoted to Correctional Captain II, Mrs. Evans salary in the same

position was $47,461.

       25.     Each of Mr. Duncan’s promotions occurred after Mrs. Evans was promoted to same

position. At the time of Mrs. Evans’ retirement, Mr. Duncan’s salary was $55,411, while her salary

was $51,333.

       26.     Correctional Captain IIs are involved in the planning, supervision and coordination

of activities in medium-custody institutions and supervise Correctional Lieutenant IIs.

Correctional Captain IIs also serve as shift supervisions and/or the Officer in Charge (“OIC”) of

the facility and are responsible for all inmates and on-duty personnel, among other duties. A true

and accurate copy of the North Carolina Office of State Human Resources Employee Classification

Specs for Correctional Captain II is attached hereto as Exhibit A.

       27.     In addition to their duties as Correctional Captain IIs, all Captains at Columbus

Correctional are given an individual job assignment.




                                                5

          Case 5:19-cv-00523-BO Document 1 Filed 11/18/19 Page 5 of 12
        28.      Mrs. Evans was assigned as the Safety Officer of Columbus Correctional1. As

Safety Officer, Mrs. Evans was responsible for every aspect of safety at Columbus Correctional,

which included, among other duties:

            i.   Reviewing all the Facility’s injury reports and submitting them to Assistant

                 Superintendent Walsh;

           ii.   Completing a monthly Safety Report, which required her to review all Safety

                 Committee2 reports, Tool Control reports and Kitchen Equipment reports;

          iii.   Ensuring all maintenance requests were submitted, and if not, she would send the

                 maintenance request;

          iv.    Conducting quarterly Safety Committee meetings;

           v.    Overseeing the Facility’s yearly safety inspection conducted by Defendant DPS’s

                 Safety Inspector. The inspection typically lasted two (2) days and included a

                 thorough inspection of all Facility areas, as well as a review of all Safety Reports.

                 In preparation for the yearly safety inspection, Mrs. Evans made sure all the

                 Facility’s paperwork was in order and all Facility areas were in proper condition;

          vi.    Overseeing the yearly inspection by the Columbus County Fire Department, which

                 involved a walk- thru of the Facility and sewing plant (located on the grounds where

                 inmates could work); and




1
  Jennifer Walsh, a Correctional Assistant Superintendent III at Columbus Correctional, delegated her role as Safety
Officer to Mrs. Evans.
2
   The Safety Committee is made up of approximately eighteen (18) Captains and Lieutenants at Columbus
Correctional. Each member of the Safety Committee is assigned an area of the Columbus Correctional campus which
they were required to inspect and, if damaged (broken tile, plumbing or electrical issue, etc.), they must complete a
report and submit it to Mrs. Evans.

                                                         6

            Case 5:19-cv-00523-BO Document 1 Filed 11/18/19 Page 6 of 12
           vii.     Completing the Tier II reports for submission to DPS’s Emergency Management

                    Division and Columbus County Emergency Management. The report required an

                    accounting of all flammable chemicals on the premises.

           29.      At all times relevant, Mr. Hilbourn was assigned to lead the Security Threat Group

(“STG”). STG was responsible for monitoring the inmates with regards to potential gang

involvement. The group was comprised of Mr. Hilbourn and two other staff members and was

responsible for monitoring inmates clothing for gang insignia. STG was also responsible for

meeting inmates as they transferred into the Facility in order to inventory their property and inspect

any tattoos for an indication of gang affiliation. Typically, the staff members performed these tasks

and would report their findings to Mr. Hilbourn. Mr. Hilbourn was responsible for filing a monthly

STG report to the Assistant Superintendent.

           30.      At all times relevant, Mr. Duncan’s job assignment was Tool Control. He was

required to oversee the numbering all tools on the Facility’s premises and compile tool reports for

the kitchen, maintenance and sewing plant. Mr. Duncan submitted a monthly tool report to Mrs.

Evans.

           31.      Defendants do not provide salary increases based on merit3 or seniority.

           32.      On July 27, 2018, Mrs. Evans filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”) alleging violations of the EPA and Title VII. A

true and accurate copy of the Charge of Discrimination is attached hereto as Exhibit B and

incorporated herein by reference.

           33.      In its Position Statement dated October 2, 2018, Defendants stated “[i]t is admitted

that Ms. Evans performs equal work to that of Mr. Duncan and Mr. Hilbourn under similar working



3
    Defendants eliminated merit-based salary increases in 1990.

                                                           7

              Case 5:19-cv-00523-BO Document 1 Filed 11/18/19 Page 7 of 12
conditions….” A true and accurate copy of Defendants’ Position Statement is attached hereto as

Exhibit C and incorporated herein by reference.

          34.   The EEOC issued Mrs. Evans a Dismissal and Notice of Right to Sue (“Right to

Sue Letter”) on August 21, 2019. A true and accurate copy of the Right to Sue Letter is attached

hereto as Exhibit D and incorporated herein by reference

          35.   Mrs. Evans commenced this action within ninety (90) days of the issuance and

receipt of the Right to Sue Letter.

                                  CLAIM FOR RELIEF
                           VIOLATION OF THE EQUAL PAY ACT
                                   [29 U.S.C § 206(d)]

          36.   Plaintiff reiterates and realleges each and every paragraph above as if set forth fully

herein.

          37.   Defendants paid Mr. Hilbourn a higher salary than Mrs. Evans from March 25,

2012 (the date he was promoted to Correctional Captain) through her retirement on April 30, 2019,

approximately seven (7) years. In March 2012, Mrs. Evans had been a Correctional Captain for

over eight (8) years, however her male colleague, Mr. Hilbourn, was paid a greater salary

immediately upon his promotion to Captain.

          38.   From September 1, 2016 until July 1, 2017, Defendants also paid Mr. Duncan a

greater salary than Mrs. Evans. During this time, Mrs. Evans was a Correctional Captain II, while

Mr. Duncan was still a Correctional Lieutenant II (a lower ranking employee classification which

reported to Correctional Captain IIs, such as Mrs. Evans).

          39.   On July 24, 2017, Mr. Duncan was promoted directly to Correctional Captain II

with a salary of $51,231, which was $3,770 greater than Mrs. Evans’ salary (though Mrs. Evans




                                                  8

            Case 5:19-cv-00523-BO Document 1 Filed 11/18/19 Page 8 of 12
had been a Captain for thirteen (13) years and a Correctional Captain II for nearly a year). When

Mrs. Evans’ retired on April 30, 2019, Mr. Duncan’s salary was $4,078 greater than hers.

       40.     As Correctional Captains IIs, Mrs. Evans, Mr. Hilbourn and Mr. Duncan performed

a common core of primary duties, including but not limited to providing on the job-training to

other employees, assigning and supervising custodial staff, coordinating administrative affairs

within the Facility and daily management of off-site activities when inmates work in the

community. See Exhibit A.

       41.     OSHR’s Class Specifications for the job of Correctional Captain II lists the

Knowledge, Skills and Abilities required for the Correctional Captain II position. Id. Because

Mrs. Evans, Mr. Hilbourn and Mr. Duncan were each Correctional Captain IIs, they had equal

skills necessary to perform the duties associated with the position.

       42.     The only variation in job duties among Mrs. Evans, Mr. Hilbourn and Mr. Duncan

were their individual job assignments. Each job assignment required them to focus on a specific

aspect of the Facility’s operation. At all times relevant, Mrs. Evans was the Facility’s Safety

Officer; Mr. Hilbourn oversaw potential gang activity with the assistance of two other Facility

employees; and Mr. Duncan oversaw the Facility’s tools.

       43.     Though she was paid less than her male counterparts, Mrs. Evans’ position as the

Facility’s Safety Officer required at least equal, if not more time, effort and responsibility than

either job held by Mr. Hilbourn or Mr. Duncan.

       44.     Though Mr. Hilbourn was head of STG, it was his two assigned assistants that

completed most of the group’s duties. Mr. Hilbourn did not regularly inventory new inmates’

property or inspect tattoos. Rather, his assigned staff assistants would perform this work and report




                                                 9

          Case 5:19-cv-00523-BO Document 1 Filed 11/18/19 Page 9 of 12
back to him. Mr. Hilbourn was responsible for filing a single monthly report with an Assistant

Superintendent.

       45.     Mr. Duncan was assigned to Tool Control, which required him to oversee the

numbering all tools on the Facility’s grounds, compile monthly reports from the kitchen,

maintenance and the sewing plant which accounted for all of the Facility’s tools, and provide a

tool report directly to Mrs. Evans. Unless a tool was missing or broken, Mr. Duncan’s Tool Control

position required very little work outside of preparing the monthly report.

       46.     As described in Paragraph 28 above, as Safety Officer at Columbus Correctional,

Mrs. Evans 1) prepared the Facility for and oversaw numerous yearly safety inspections, 2)

reviewed all injury reports regarding injuries at the Facility, 3) completed a monthly Safety Report,

which required her to compile and review approximately 18 reports prepared by other Facility

employees, 4) conducted quarterly Safety Committee meetings, and 5) reviewed monthly reports

submitted by Safety Committee members and 6) confirmed that maintenance requests were

submitted and properly completed.

       47.     Mrs. Evans’ position as Safety Officer took greater time and effort and carried more

responsibility than the positions assigned to Mr. Hilbourn or Mr. Duncan. In order to prepare for

the Facility’s various inspections, Mrs. Evans would begin preparing and reviewing paperwork at

least a month prior to the inspection. If a deficiency was found during an inspection, Mrs. Evans

was responsible for correcting it. Neither Mr. Hilbourn nor Mr. Duncan were responsible for the

preparation and execution of regular inspections.

       48.     Neither Mr. Hilbourn nor Mr. Duncan were responsible for coordinating and

conducting any type of Facility meeting. However, Mrs. Evans coordinated and conducted

quarterly Safety Committee meetings. She was also responsible for collecting and reviewing the



                                                 10

          Case 5:19-cv-00523-BO Document 1 Filed 11/18/19 Page 10 of 12
monthly reports from all eighteen (18) Safety Committee members and combining them (and other

reports she received) into her monthly Safety Report. Mrs. Evans spent approximately three (3)

hours per month reviewing each member’s safety report. However, Mrs. Evans frequently did not

receive all the reports, which required her to track down the missing reports or she would inspect

the area and complete the paperwork herself.

       49.      Mrs. Evans, Mr. Hilbourn and Mr. Duncan performed their work under similar

working conditions. They worked in the same surroundings, i.e. Columbus Correctional and were

exposed to the same job hazards, i.e. the custody, control and supervisions of inmates in the

medium-security correctional facility for adult males.

       50.      By failing to pay Mrs. Evans equal wages for the equal (and arguably more) work

she performed as compared to her male colleagues, Defendants willfully and intentionally violated

the EPA.

       51.      As direct and proximate result of Defendants’ unlawful conduct, Mrs. Evans is

entitled to recover her compensatory damages, liquidated damages, and attorneys’ fees and costs

incurred in connection with this claim.

                                          JURY DEMAND

       Plaintiff demands a trial by jury of the claim asserted in this Complaint.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays the Court:

       1.       For a judgement in her favor for all monetary damages, compensatory damages and

                liquidated damages recoverable by Plaintiff against Defendants, jointly and

                severally, where appropriate;




                                                11

            Case 5:19-cv-00523-BO Document 1 Filed 11/18/19 Page 11 of 12
2.       For a judgment in Plaintiff’s favor, determining that Defendants’ actions and

         conduct relating to Plaintiffs’ wages violated the EPA;

3.       For an award of reasonable attorneys’ fees and costs incurred by Plaintiff in filing

         and prosecuting this action;

4.       For an award of pre- and post-judgment interest to Plaintiff on all damages; and

5.       For all other, further relief as this Court deems just and appropriate.



This the18th day of November, 2019.


                                Respectfully submitted,


                                _/s/ Dawn T. Mistretta_____________
                                Dawn T. Mistretta
                                N.C. Bar No. 31691
                                Lindsey A. Bullard
                                N.C. Bar No. 46664
                                STRAUCH GREEN & MISTRETTA, P.C.
                                911 Paverstone Drive, Suite F
                                Raleigh, NC 27615
                                Telephone:    (919) 278-7453
                                Facsimile:    (855) 876-8893
                                dmistretta@sgandm.com
                                lbullard@sgandm.com
                                Counsel for Plaintiff




                                           12

     Case 5:19-cv-00523-BO Document 1 Filed 11/18/19 Page 12 of 12
